      Entered on Docket June 5, 2019                         Below is the Order of the Court.



 1
                                                             _________________________
 2                                                           Timothy W. Dore
                                                             U.S. Bankruptcy Court
 3                                                           (Dated as of Entered on Docket date above)

 4

 5

 6

 7
__________________________________________________________________________
 8

 9

 10
                                     UNITED STATES BANKRUPTCY COURT
 11                              FOR THE WESTERN DISTRICT OF WASHINGTON
                                                AT SEATTLE
 12
        IN RE:                                    )         Chapter 7
 13
                                                  )         Case No. 18-14095
 14     GLOBAL BARISTAS US, LLC                   )
                                                  )         EX PARTE ORDER TO
 15                            Debtors            )         RETAIN ACCOUNTANT

 16                       Based on the Application of the Trustee, Nancy L. James, no notice or hearing being
 17
        required, the accounting firm of Richard N. Ginnis, CPA being a disinterested party, and good cause
 18
        otherwise appearing, it is hereby
 19
                          ORDERED that the Trustee, Nancy L. James, is authorized to employ Richard N.
 20
        Ginnis, CPA for the estate under general retainer. All compensation paid to Richard N. Ginnis, CPA
 21
        shall be subject to further Bankruptcy Court approval upon proper notice to creditors.
 22

 23
                                                  ///END OF ORDER///
        Presented by:
 24
          /s/ Nancy L. James
 25     _____________________________
        Nancy L. James
 26     15008 – 63rd Dr. SE
        Snohomish, WA 98296
 27
        (425) 485-5541
 28


        Order to Retain Accountant
                                                                                               Nancy L. James, Trustee
                                                                                                15008 – 63rd Drive SE
                                                                                               Snohomish, WA 98296
                                                                                                       (425) 485-5541
Case 18-14095-TWD                Doc 67     Filed 06/05/19     Ent. 06/05/19 14:29:00          Pg. 1 of 1
